UNITED STATES COURT OF APPEALS

                     FOR THE FIFTH CIRCUIT
                    __________________________

                           No. 97-31035
                    __________________________

UNITED STATES OF AMERICA,
                                                         Plaintiff-Appellee,

                                 versus

JOHN D. MADDEN, also known as J.D.,
                                                      Defendant-Appellant.

                         (consolidated with)
                    __________________________

                             97-31036
                    __________________________

UNITED STATES OF AMERICA,
                                                         Plaintiff-Appellee,

                                 versus

MATTHEW MADDEN, also known as Buck,
                                                      Defendant-Appellant.


              Appeals from the United States District Court
                 for the Western District of Louisiana
                            (96-CR-10020)

                             July 14, 1998
Before POLITZ, Chief Judge, WISDOM and DUHÉ, Circuit Judges.

PER CURIAM:*

       These consolidated matters are before the court on appeal of the denial of

motions to dismiss based on misconduct of state officials, including a prosecutor

and a police officer who became the de facto federal case agent. Having considered

the briefs and very professional oral arguments of counsel, and pertinent parts of

the record, and without approving or condoning the challenged actions of the state

prosecutor and state police officer but, rather, deploring same, under the facts as

found and authorities cited by the magistrate judge as approved by the district

court, the judgments appealed are AFFIRMED.




   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                            2